DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 19-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 5, 11, 13-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. US 2008/0214021 in view of Sugiyama et al. US 2013/0216775.
Regarding claim 1, Tanaka et al. discloses a method for manufacturing a panel comprising the steps of: 
(a) mounting a member 103 configured to be able to transmit laser light on a substrate 100 having a non-crystalline semiconductor film 102 formed on its upper surface Fig. 1A; and 
(b) forming a polycrystalline semiconductor film 107 by emission of the laser light 105 to the non-crystalline semiconductor film through the member Fig. 1B.  
Tanaka et al. does not disclose wherein the member is composed of a mother glass substrate. 
Sugiyama et al. teaches [0029] an optical member having high transmittance. The member being a form of silicon oxide, e.g. mother glass. 
Tanaka et al. and Sugiyama et al. are analogous art because they are directed to a method of manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the silicon oxide layer of Tanaka et al. and incorporate the teachings of Sugiyama et al. in order to have an optical member with high transmittance, high strength and low reflection.
Regarding claim 3, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. discloses wherein the member 103 is arranged so as to entirely cover the upper surface of the substrate 100 Fig. 1A.  
Regarding claim 5, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. discloses wherein the substrate 100 is arranged on a movable stage [0078].  
Regarding claim 11, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. discloses wherein the member 103 has the same size as a size of the substrate 100.  
Regarding claim 13, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. discloses
wherein the non-crystalline semiconductor film is an amorphous silicon film [0062], and 
the polycrystalline semiconductor film is a polysilicon film [0069].  
Regarding claim 14, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. discloses wherein the step (b) is performed plural times.  
Regarding claim 15, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. discloses wherein the panel includes a plurality of pixel regions, a thin film transistor is formed in each of the plurality of pixel regions, and the polycrystalline semiconductor film is a channel film of the thin film transistor.  
Regarding claim 16, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 15. Tanaka et al. discloses wherein the panel is a display panel for use in a television [0152].  
Regarding claim 17, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 15. Tanaka et al. discloses wherein the panel is a display panel for use in a mobile communication device [0152].  

Claim(s) 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sato et al. US 2004/0232432 in view of Sugiyama et al. US 2013/0216775.
Regarding claim 18, Sato Fig. 1 discloses a method for manufacturing a panel comprising the steps of: 
(a) forming a plurality of protrusions 34 on a substrate 6 having a non-crystalline semiconductor film 2 formed on its upper surface; 
(b) mounting a member 4 configured to be able to transmit laser light 1 above the substrate having the non-crystalline semiconductor film 2 so that a member is supported by the plurality of protrusions under atmosphere of inert gas [0066]; and 5Attorney Docket No. XA-13545 
(c) forming a polycrystalline semiconductor film 3 by emission of the laser light to the non-crystalline semiconductor film 2 through the member 4,
Sato et al. does not disclose wherein the member is composed of a mother glass substrate. 
Sugiyama et al. teaches [0029] an optical member having high transmittance. The member being a form of silicon oxide, e.g. mother glass. 
Sato et al. and Sugiyama et al. are analogous art because they are directed to a method of manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Sato et al. because they are from the same field of endeavor. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the silicon oxide layer of Sato et al. and incorporate the teachings of Sugiyama et al. in order to have an optical member with high transmittance, high strength and low reflection.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. and Sugiyama et al. as applied to claim 1 above, and further in view of Tang US 2018/0210264.
Regarding claim 4, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. 
Tanaka et al. (Sugiyama et al.) does not disclose2Attorney Docket No. XA-13545 wherein the member and the substrate are fixed to each other by static electricity.  
Tang teaches a manufacturing method of bonding a supporting substrate and a glass substrate by static electricity [0028]. 
Tanaka et al. (Sugiyama et al.) and Tang are analogous art because they are directed to a method of manufacturing a display panel and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. (Sugiyama et al.) because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Tanaka et al. (Sugiyama et al.) and incorporate the teachings of Tang in order to enhance the precision of the manufacturing process of the display panel.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. and Sugiyama et al. as applied to claim 1 above, and further in view of Mizumura US 2018/0366327.
	Regarding claim 6, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. Tanaka et al. (Sugiyama et al.) does not disclose wherein the substrate is carried while being floated above the fixed stage.  
Mizumura discloses a laser annealing method wherein the substrate 6 is carried while being floated above a fixed stage [0050]. 
Tanaka et al. (Sugiyama et al.) and Mizumura are analogous art because they are directed to a method of crystallizing an amorphous silicon film and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. (Sugiyama et al.) because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka et al. (Sugiyama et al.) and incorporate the teachings of Mizumura in order to selectively form different crystalline states of the polysilicon in different regions on the panel [0076].

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. and Sugiyama et al. as applied to claim 1 above, and further in view of Miyairi US 7,714,251.
	Regarding claim 7, Tanaka et al. in view of Sugiyama et al. discloses the method for manufacturing the panel according to claim 1. 
Tanaka et al. (Sugiyama et al.) does not disclose wherein a gap is formed between the substrate and the member, and the gap is filled with inert gas.  
Miyairi Fig. 15 teaches a substrate 100 attached to substrate 126 that includes a space filled with an inert gas. 
Tanaka et al. (Sugiyama et al.) and Miyairi are analogous art because they are directed to a method of manufacturing an display panel and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. (Sugiyama et al.) because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka et al.  (Sugiyama et al.) and incorporate the teachings of Miyairi in order to seal the TFT col. 20, lines 50-58.
	Regarding claim 8, Tanaka et al. in view of Sugiyama et al. and Miyairi teach the method for manufacturing the panel according to claim 7. 
Miyairi Fig. 15 shows wherein the gap 128 is larger than a thickness of the non-crystalline semiconductor film 102a.  
Regarding claim 9, Tanaka et al. in view of Sugiyama et al. and Miyairi teach the method for manufacturing the panel according to claim 7. Miyairi col. 20, lines 50-58 teaches wherein the inert gas is nitrogen gas.  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. and Sugiyama et al. and Miyairi as applied to claim 7 above, and further in view of Yoshida US 6,174,370.
	Regarding claim 10, Tanaka et al. in view of Sugiyama et al. and Miyairi teach the method for manufacturing the panel according to claim 7. 
The combined references do not teach wherein an electrostatically-charging process is performed to the inert gas.  
Yoshida teaches an electrostatically-charging process on nitrogen gas to neutralize the charges. 
The references are analogous art because they are directed to a method of manufacturing a semiconductor device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Tanaka et al. in view of Sugiyama et al. and Miyairi because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the method of Tanaka et al. in view of Sugiyama et al. and Miyairi and incorporate the teachings of Yoshida in order to neutralize the charges.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898